UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1377


DR. DIE K. BLAISE, Pharm. D,

                    Plaintiff - Appellant,

             v.

DR. SANDRA HARRIS, Pharm. D; VIBRA HOSPITAL OF RICHMOND,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00023-REP)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Die K. Blaise, Appellant Pro Se. Kevin D. Holden, JACKSON LEWIS PC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Die K. Blaise appeals the district court’s orders denying relief on his civil

employment action.     We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Blaise v. Harris, No. 3:16-cv-00023-REP (E.D. Va.,

Aug. 11, 2016 & Mar. 6, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2